                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    SLOBODANKA DJORDJEVIC-MIKIC,                          Case No. 2:17-CV-2667 JCM (DJA)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     PRIVILEGE UNDERWRITERS
                      RECIPROCAL EXCHANGE a/k/a PURE,
               11
                                                         Defendant(s).
               12
               13
                             Presently before the court is the matter of Djordjevic-Mikic et al. v. Privilege
               14
                      Underwriters Reciprocal Exch., case number 2:17-cv-02667-JCM-DJA.
               15
                             On August 30, 2017, plaintiff Slobodanka Djordjevic-Mikic initiated this lawsuit against
               16
                      defendant Privilege Underwriters Reciprocal Exchange a/k/a Pure (“Pure”) in the Eighth Judicial
               17
                      District Court for Clark County, Nevada. (ECF No. 1). Pure removed this action to federal court
               18
                      on October 17, 2017. Id.
               19
                             On April 10, 2019, Pure filed a motion for summary judgment. (ECF No. 42). The
               20
                      parties subsequently filed a stipulation to extend all pending deadlines based on their agreement
               21
                      to participate in mediation (ECF No. 47), which the court granted on June 4, 2019 (ECF No. 48).
               22
                      On December 17, 2019, the parties filed a status report indicating that they participated in a
               23
                      private mediation on December 11, 2019.          (ECF No. 50).    The parties state that while a
               24
                      resolution was not reached during the mediation, “the parties are currently considering the
               25
                      mediator’s settlement proposal, which currently has an acceptance deadline of January 13,
               26
                      2020.” Id. To date, the court has not been apprised of the status of the settlement proposal.
               27
               28

James C. Mahan
U.S. District Judge
                1             The court orders the parties to file a joint status report within seven (7) days of the date of
                2     this order indicating the status of the settlement proposal and any further settlement negotiations,
                3     and whether a settlement agreement has been reached. Failure to comply with this order will
                4     result in dismissal of this case.
                5             Accordingly,
                6             IT IS SO ORDERED.
                7             DATED March 3, 2020.
                8                                                    __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -2-
